DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 2/22/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of other prior art references as follows.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0192401 to Wexler et al. (“Wexler”).
	Regarding claim 1, Wexler teaches a computer-implemented method for providing video privacy, the method comprising:
receiving first video data captured by a video camera (paragraph [0098] teaches an image sensor 220 for capturing image data for forming a video stream);
determining a first context for the first video data (paragraph [0414] teaches visual privacy mode triggers, which are objects recognized from analysis of the image data that indicate a private contextual situation, such as when the image data indicates entry into a bathroom), wherein determining that the first context matches the privacy context comprises:
predicting a future user action based on the first context, and determining the predicted user action matches an action flagged for privacy protection (paragraph [0419] and Figure 38A teach an example of predicting the future user action of using a bathroom based on the context of the user first entering the bathroom, given that the user is wearing the capturing apparatus 110.  The bathroom environment is the first context and the presence of said environment is recognized by visual indicators such as a bathroom sign or audio indicators such as the sound of a flushing toilet or hand dryer.  Based on detection of the bathroom environment, it is determined that the predicted user action after said entry requires privacy protection.  Thus the subsequently captured image and sound data are altered for a period of time until the data no longer indicates the presence of the private contextual situation—such as exiting through the restroom door 3810 or absence of associated environment sounds);
blocking, in response to the first context matching the privacy context, at least a portion of second video data captured by the video camera subsequent to the first video data (continuing the example in paragraph [0419], the apparatus 110 may stop, suspend, or alter the image and sound data that is captured subsequent to when the device recognizes entry into the bathroom environment, which is subsequent to the first video since the first video is analyzed in order to recognize said environment; Further, altering the image includes blurring or censoring, see paragraph [0388]).

With respect to the example in paragraph [0419], the bathroom as a privacy context is already set and not from a set of privacy contexts identified using machine learning.  However, Wexler also discusses more generally regarding identifying a contextual situation in paragraph [0324].  The apparatus 110 can analyze in real-time the images captured from the environment by the user to identify a current contextual situation.  Paragraph [0327] further teaches how the context rules that identify the contextual situation are set: either by default setting, selected by user, or determined over time using machine learning).  Thus, based on the same paragraph, Wexler teaches that situations or contexts can be perceived differently by different people, and further that context or relevance of the context can be perceived differently by the same person at different times.  Machine learning can be employed to determine context rules that are more relevant to a particular user.  One of ordinary skill in the art would realize that machine learning to determine context rules can be applied to form not only a set of relevant contexts but a set of privacy contexts.  Similarly to the examples in paragraph [0327] that describe a particular user’s preference, which situations are considered private can vary from one user to another, or can vary for one person depending on what time of day it is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wexler to have the privacy context to be from a set of privacy contexts identified using machine learning.  Doing so would allow privacy protection to a user that is more accurate and attuned to the particular user’s preferences.  

while blocking the at least a portion of the second video data, determining a second context for the second video data;
determining that the second context does not match a privacy context from the set of privacy contexts; and
removing the block applied to the second video data for third video data captured by the video camera subsequent to the second video data (paragraph [0419] teaches that while it is determined that the user is in the bathroom, the subsequent image can be altered or suspended and meanwhile the apparatus continues to monitor the environment to recognize when the private contextual situation no longer exists, at which point the block is removed and normal capture and storage resumes).
 	Regarding claim 5, Wexler teaches the method of claim 1, wherein at least one of the privacy contexts in the set of privacy contexts is based on a user-added privacy tag (paragraph [0424] teaches that a tag can be placed that is associated with a limitation on recording in order to protect privacy, for example on a child).
 	Regarding claim 6, Wexler teaches the method of claim 5, wherein the privacy tag is provided by a user with an interface of an augmented reality device (paragraph [0092] teaches that the apparatus is an augmented reality device, paragraph [0111] teaches the user interfaces with the apparatus 110).
paragraph [0091] teaches the device is an augmented reality device and can capture real-time image data).
 	Regarding claim 8, Wexler teaches the method of claim 1, wherein blocking of at least a portion of the second video data prevents the at least a portion of the second video data from being processed by an external augmented reality process (paragraph [0388] teaches that portions of the image that are deemed private may be substituted with a cartoon version of an image or censored or blurred, thus blocking out the original image data and preventing processing by an external process).  
 	Regarding claim 9, Wexler teaches the method of claim 1, wherein the determining the context for the captured first data is based on identifying one or more objects using image recognition (paragraph [0289] teaches using image recognition algorithms to determine objects and persons in received images).
 	Regarding claim 10, Wexler teaches the method of claim 1, wherein the determining the first context for the first video data is based on audio data associated with the first video data (paragraph [0419] teaches identifying associated sounds via audio sensor 3610).
 	Regarding claim 11, Wexler teaches a system for providing privacy in an augmented reality environment comprising:
a memory (reference number 550 memory); and
processor, reference number 210, see Figure 5A processor is connected to memory 550):
receiving first video data captured by a video camera; determining a first context for the first video data (paragraph [0414] teaches visual privacy mode triggers, which are objects recognized from analysis of the image data that indicate a private contextual situation, such as when the image data indicates entry into a bathroom);
blocking, in response to the first context matching the privacy context, at least a portion of second video data captured by the video camera subsequent to the first video data (continuing the example in paragraph [0419], the apparatus 110 may stop, suspend, or alter the image and sound data that is captured subsequent to when the device recognizes entry into the bathroom environment, which is subsequent to the first video since the first video is analyzed in order to recognize said environment; Further, altering the image includes blurring or censoring, see paragraph [0388]).
determining that the first context matches a privacy context from a set of privacy contexts identified using machine learning based on previous user behavior (Wexler teaches identifying a contextual situation in paragraph [0324].  The apparatus 110 can analyze in real-time the images captured from the environment by the user to identify a current contextual situation.  Paragraph [0327] further teaches how the context rules that identify the contextual situation are set: either by default setting, selected by user, or determined over time using machine learning.  Previous user behavior is factored in such as in the example in paragraph [0327], the time between 6 a.m. to 9 a.m. is significant to the particular user’s situation).  Thus, based on the same paragraph, Wexler teaches that situations or contexts can be perceived differently by different people, and further that context or relevance of the context can be perceived differently by the same person at different times.  Machine learning can be employed to determine context rules that are more relevant to a particular user.  One of ordinary skill in the art would realize that machine learning to determine context rules can be applied to form not only a set of relevant contexts but a set of privacy contexts.  Similarly to the examples in paragraph [0327] that describe a particular user’s preference, which situations are considered private can vary from one user to another, or can vary for one person depending on what time of day it is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wexler to have the privacy context to be from a set of privacy contexts identified using machine learning.  Doing so would allow privacy protection to a user that is more accurate and attuned to the particular user’s preferences.  
 	Regarding claim 12, Wexler teaches the system of claim 11, wherein determining that the first context matches the privacy context comprises: predicting a user action based on the first context; and determining the predicted user action matches an action flagged for privacy protection (paragraph [0419] and Figure 38A teach an example of predicting the future user action of using a bathroom based on the context of the user first entering the bathroom, given that the user is wearing the capturing apparatus 110.  The bathroom environment is the first context and the presence of said environment is recognized by visual indicators such as a bathroom sign or audio indicators such as the sound of a flushing toilet or hand dryer.  Based on detection of the bathroom environment, it is determined that the predicted user action after said entry requires privacy protection.  Thus the subsequently captured image and sound data are altered for a period of time until the data no longer indicates the presence of the private contextual situation—such as exiting through the restroom door 3810 or absence of associated environment sounds).
Claims 13, 15 are rejected similarly to claims 3, 8.
Allowable Subject Matter
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18, 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697